ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-12 are allowed. 
The following is an examiners statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the shower jet generating device including the at least one jet outlet opening and the at least one overpressure valve opening as detailed in the claim. The prior art of record failed to specify the normal pressure position (defined in the specification as ” In the present case, normal pressure means a pressure range of the fluid pressure in the fluid chamber, often also referred to as the internal pressure of an associated shower or of an associated shower head, when the shower jet generating device is in normal, fault-free operation while being used as intended.”) is essentially when the shower is in use, i.e. there is fluid pressure in the fluid chamber and the shower jet generating is in normal, fault-free operation while being used as intended and not in a normal off state where no fluid pressure is present. Such overpressure valves exist, see CN104971834A (from IDS submitted 05/24/2019), but fails to disclose such valves having a valve body formed as a valve membrane body made of an elastic material and having a deformably flap-movable boundary portion surrounding a central portion. US 10821453, discloses such valve membranes, but operating like the prior art, fail to be resting against the valve seat in a normal pressure position. 
Claims 2-12 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752